ORDER

PER CURIAM.
The Second Injury Fund (“the Fund”) appeals from the Labor and Industrial Relations Commission’s (“the Commission”) Final Award Allowing Compensation (“Award”), which found that preexisting injuries and a primary back injury on January 28, 2008, combined to render Steven Reichardt (“Claimant”) permanently and totally disabled. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).